     Case 2:20-cr-00054 Document 56 Filed 02/24/21 Page 1 of 1 PageID #: 230




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.



                                             ORDER


       The Court has received a letter from the Defendant, wherein he moves for appointment of

new counsel.      Because the letter details his communications with his attorney, the Court

ORDERS that it be FILED UNDER SEAL. The Court further DIRECTS the Clerk to provide

a copy of the letter, via email, to the Defendant’s counsel.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:           February 24, 2021
